Citation Nr: 0632023	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-36 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for gastro esophageal 
reflux disease (GERD).

2.  Entitlement to service connection for peptic ulcer 
disease.

3.  Entitlement to service connection for diverticulosis.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to an increased (compensable) rating 
evaluation for bilateral hearing loss, currently evaluated as 
noncompensable.



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran retired from active military service in December 
1987, after over 20 years of active duty.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

The veteran timely filed a Notice of Disagreement (NOD) for 
claims for an increased rating evaluation for tendonitis and 
an increased rating evaluation for a left ankle condition, 
and for service connection for post traumatic stress 
disorder, cecal polyps and an ascending colon polyp.  The RO 
issued a statement of the case on these issues in March 2005.  
The veteran did not perfect the appeal.  As such, these 
matters are not presently before the Board.

The record discloses the veteran applied for nonservice 
connected pension in September 2003.  This claim has not yet 
been adjudicated.  During the October 2004 RO hearing the 
veteran initiated claims for service connection for periodic 
limb movement syndrome, generalized pain, a sinus disorder, 
and sleep apnea.  These claims have not yet been adjudicated.  
As such, these matters are REFERRED to the RO for appropriate 
action.

The claim for an increased (compensable) rating for bilateral 
hearing loss is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, to ensure compliance with 
applicable law.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  GERD was not manifested during service and is not 
causally or etiologically related to service.

2.  Peptic ulcer disease was not manifested during service 
and is not causally or etiologically related to service.

3.  Diverticulosis was not manifested during service and is 
not causally or etiologically related to service.

4.  Internal hemorrhoids were not manifested during service 
and are not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for GERD 
have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).

2.  The criteria for a grant of service connection for peptic 
ulcer disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

3.  The criteria for a grant of service connection for 
diverticulitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).

4.  The criteria for a grant of service connection for 
hemorrhoids have not been met. 38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of a 
letter dated in November 2003.

The November 2003 letter advised the veteran that the RO was 
working on the claims for an increased rating for prostatitis 
and for service connection for GERD, peptic ulcer disease, 
diverticulitis, hemorrhoids, skin cancer, respiratory 
problems, a heart condition, arthritis and pseudogout.  The 
RO explained VA would make reasonable efforts to assist in 
obtaining evidence necessary to support the claim, including 
medical records, employment records, and other Federal agency 
records.  The RO also indicated VA may schedule an 
examination if it is necessary to decide the claim.  

The RO requested evidence that the service connected 
disability had increased in severity.  The veteran was 
advised that this could include statements from the doctor, 
clinical findings, laboratory tests and x-rays, and the dates 
of examinations and tests.  Lay statements describing 
personal observation on how the disability had worsened could 
also be submitted.  The veteran was informed that evidence 
demonstrating the GERD, peptic ulcer disease, diverticulitis, 
hemorrhoids, skin cancer, respiratory problems, heart 
condition, arthritis and pseudogout existed from service 
until the present time was needed.  Examples of evidence were 
provided and included dates of medical treatment, lay 
statements, records and statements from service medical 
personnel, employment examinations, medical evidence from 
hospitals, clinics and private physicians, pharmacy records 
and insurance examinations.  Medical authorizations were 
provided so VA could assist in obtaining private medical 
records.  The RO requested any records pertinent to the 
claimed conditions.  

The RO solicited additional information on how the veteran 
was exposed to herbicides.  Specifically, the evidence of 
service in Vietnam and the evidence indicating the diagnosis 
of the disorder resulted from exposure to herbicides were 
requested.  The veteran was advised to submit evidence 
illustrating a skin condition was present during the first 
year after last service in Vietnam.  The RO informed the 
veteran that the application for service connection was 
associated with the claims file.  The RO requested the 
results of any herbicide examination the veteran may have 
had.  The veteran was also provided enclosures which detailed 
the elements of a service connection claim and the elements 
of an increased rating claim.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded and notice that an effective date will 
be assigned if a claim for an increased evaluation is 
awarded.  Although the RO did not advise the veteran of such 
information, because the claims are being denied, no 
disability rating or effective date will be assigned.  
Proceeding with this matter in its procedural posture would 
not therefore inure to the veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, private medical records and VA medical 
records are associated with the claims file.  Additionally, 
the veteran was afforded a VA examination in connection with 
his claim for an increased rating for hearing loss and 
provided testimony at an RO hearing in October 2004.  The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide her claim.  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.
The Merits of the Claims for Service Connection 

The veteran seeks service connection for four different 
gastrointestinal diseases, including as due to exposure to an 
herbicidal agent.  Having carefully considered the claims in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claims and the appeals will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as peptic ulcer disease, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d). Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

With respect to claims based on exposure to an herbicidal 
agent, the law provides that a veteran who, during active 
military, naval or air service, served in the Republic of 
Vietnam between January 1962 and May 1975 is presumed to have 
been exposed during such service to certain herbicidal agents 
(e.g. Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If a veteran was exposed to an herbicidal 
agent during service, certain diseases shall be service 
connected even though there was no record of such disease 
during service, provided that the requirements of 38 C.F.R. 
§§ 3.307(a)(6); 3.307(d) are satisfied.  Furthermore, the VA 
has determined that there is no positive association between 
exposure to herbicides and any other conditions for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Notice 68 Fed. Reg. 
27,630-27,641 (2003). 

Although the veteran's service personnel records demonstrate 
the requisite service in Vietnam, the diseases for which he 
seeks service connection are gastrointestinal diseases for 
which the Secretary of Veteran's Affairs has specifically 
determined that a significant statistical association is 
shown not to exist and therefore the presumption of service 
connection is not warranted.  See 68 Fed. Reg. 27,630.  When 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis. See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Gastroesophageal Reflux Disease (GERD)

Competent medical evidence reflects a current diagnosis of 
GERD as illustrated by the November 2004 Kessler outpatient 
treatment record which notes a long history of GERD.  The 
remaining question, therefore, is whether there is evidence 
of an inservice occurrence of an injury or disease and 
medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service medical records do not contain any complaints, 
treatment or diagnosis for GERD.  During service, the veteran 
was treated for prostatitis, gastroenteritis and malodorous 
stools.  The October 1987 examination performed in connection 
with the veteran's retirement from service noted no 
abnormalities with the abdomen or viscera.  The October 1987 
report of medical history completed by the veteran in 
connection with his retirement indicated a history of 
stomach, liver or intestinal trouble but denied a history of 
frequent indigestion.  The physician's summary did not 
comment on the stomach or intestinal trouble.

Nor is there any evidence of continuity of symptomatology.  
While the veteran complained of stomach trouble during the 
January 1988 Agent Orange examination, the diagnosis was 
gastritis.  The first treatment related to GERD is the 
October 2000 private pathology report which found moderate to 
marked chronic gastroesophagitis with changes suggestive of 
reflux.  As such, the first indication of GERD was 
approximately 13 years after the veteran's separation from 
service.  The gap in evidence constitutes negative evidence 
that tends to disprove the veteran's claim that the veteran 
had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  

Even assuming the complaints relating to prostatitis or 
gastroenteritis were indicia of evidence supportive of the 
inservice event prong of service connection, the benefit is 
not warranted as there is no competent medical evidence of a 
nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  While 
there are several medical records which document complaints 
and treatment of GERD, none of the medical evidence contains 
an opinion as to the etiology of the disorder.  Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992).  (Observing that evidence of the 
appellant's current condition is not generally relevant to 
the issue of service connection, absent some competent 
linkage to military service).  

The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of a November 2003 letter from the RO to 
him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in a November 2003 letter and 
during the October 2004 RO hearing of the need to submit 
medical evidence of a relationship between the current 
disability and an injury, disease or event in service.  While 
the veteran is of the opinion that his GERD is related to 
service, as a lay person, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board also considered whether service connection was 
warranted on a direct basis for herbicide exposure.  To prove 
service connection on a direct basis for a disease due to 
herbicide exposure the veteran needs to show (1) a current 
disability (2) service in Vietnam pursuant to 38 C.F.R. 
§§ 3.307(a)(6)(iii) and (3) a medical nexus linking the 
current disability to the exposure to herbicides.  Under 
38 C.F.R. § 3.307(a)(6)(iii), a veteran who served in the 
Republic of Vietnam between January 1962 and May 1975 shall 
be presumed to have been exposed to an herbicide agent.  

As noted above, the veteran's service personal records and DD 
214 reflect service in Vietnam during the requisite period.  
Specifically, the service personnel records indicate service 
in Vietnam from September 1966 until September 1967 and lists 
the veteran's campaigns as the Vietnam Counteroffensive 
Phases II and III.  The veteran's Form DD 214 reflects the 
receipt of the Republic of Vietnam Gallantry Cross with Palm, 
the Vietnam Service Medal with 2 bronze stars and the 
Republic of Vietnam Campaign Medal among other commendations.  
These medals indicate service in the Republic of Vietnam.  As 
such, exposure to an herbicidal agent will be presumed.  
38 C.F.R. § 3.307(a)(6).

The remaining question is whether there is competent medical 
evidence of a nexus between the GERD and the exposure to 
Agent Orange.  The January 1988 Agent Orange examination 
found gastritis, not GERD.  Furthermore, the examiner 
indicated there was no indication from the physical 
examination, laboratory reports and x-rays that the 
conditions present were associated with exposure to Agent 
Orange.  The veteran's subsequent treatment records fail to 
provide any opinion as to the etiology of the GERD.  

Without a medical nexus, service connection is not warranted.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Peptic Ulcer Disease

A current disability of peptic ulcer disease is confirmed by 
the private endoscopy reports and the December 2004 letter 
from J.C., M.D. which related a history of peptic ulcer 
disease.  

As noted above, the conditions for which the veteran was 
treated during service included prostatitis, gastroenteritis 
and malodorous stools.  The retirement examination dated in 
October 1987 found no abnormalities of the abdomen or 
viscera.  Although the veteran reported a history of 
unspecified "stomach trouble," the physician did not 
comment on this condition.  During the October 2004 RO 
hearing the veteran testified that the first diagnosis of an 
ulcer was in 1970.  While he related that the records from 
Fort Hood were lost, there is no evidence of record to 
suggest that the service medical records contained in the 
veteran's claims folder are incomplete.

The first diagnosis of peptic ulcer disease in the evidence 
of record is an April 1996 Kessler outpatient treatment 
record.  Thus, even assuming the veteran's stomach trouble 
referred to peptic ulcer disease, the next complaint and 
treatment for the disease was approximately 9 years after the 
veteran's separation from service - thus not supportive of 
presumptive service connection as a chronic disorder, or 
otherwise indicating a direct connection to military service.  
The gap in evidence constitutes negative evidence that tends 
to disprove the veteran's claim that the veteran had an 
injury in service that resulted in a chronic disability or 
persistent symptoms. See Forshey, supra.  

Even assuming an inservice incurrence, service connection is 
not warranted as there is no competent medical evidence of a 
nexus linking the peptic ulcer disease to service.  As with 
the claim for GERD, there are several medical records which 
document complaints and treatment of peptic ulcer disease.  
These records, however, were generated with the purpose of 
recording medical treatment for symptoms and not towards 
ascertaining a diagnosis.  

A January 1988 Agent Orange examination noted no peptic ulcer 
disease.  The examiner related that there was no indication 
that the veteran's problems were associated with exposure to 
Agent Orange.  

The December 2004 letter from J.C., M.D. is the only other 
record which provides an opinion as to the etiology of the 
peptic ulcer disease.  This letter related that the veteran 
had osteoarthritis and peptic ulcer disease.  Dr. C. 
indicated it would be impossible to ascertain if exposure to 
Agent Orange was the cause for his disease.  J.C. reported 
that the veteran's symptoms began after his exposure to Agent 
Orange - as related to him by the veteran.  

Based upon the above evidence, there is nothing to link the 
veteran's peptic ulcer disease to his service or to his 
exposure to an herbicidal agent.  Concerning the direct 
theory of entitlement there is no inservice incurrence or 
medical nexus.  Under a theory of entitlement on a direct 
basis for exposure to herbicidal agents, the veteran has a 
current diagnosis and a presumption of exposure to herbicides 
due to his service in Vietnam.  The only medical record 
containing an opinion as to etiology of the peptic ulcer 
disease reports that it would be impossible to know if 
exposure to Agent Orange was the cause of the disease.  A 
finding that an herbicide caused the peptic ulcer disease 
would therefore be speculative.  The law has recognized that 
service connection may not be based on resort to speculation 
or remote possibility. 38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Therefore, the preponderance of the 
evidence is against the veteran's claim for service 
connection for peptic ulcer disease and the appeal will be 
denied.

Diverticulosis

Although a present disability is demonstrated by the private 
colonoscopy reports dated in October 2000, September 2002 and 
September 2003, the veteran does not have an inservice 
incurrence or a medical nexus.  

During service there were no complaints treatments or 
diagnoses of diverticulosis.  Nor were any abnormalities of 
the abdomen and viscera or the anus and rectum found on the 
October 1987 retirement examination.  The report of medical 
history completed by the veteran denied a history of piles or 
rectal disease.  Additionally, the first diagnosis of the 
condition was the October 2000 private colonoscopy report 
(i.e. approximately 13 years after the veteran's separation 
from service).  As such, there is no evidence of continuity 
of symptomatology as the gap in evidence constitutes negative 
evidence that tends to disprove the veteran's claim that he 
had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey, supra.  

Nor does the medical evidence of record provide the requisite 
nexus between the diverticulosis and service.  The records of 
evidence were generated with the purpose of recording medical 
treatment for symptoms and not towards ascertaining a 
diagnosis.  As such, there is no competent medical evidence 
of a nexus.

As with the prior claims, the Board examined whether service 
connection was warranted on a direct basis for exposure to 
herbicides.  In this regard, the veteran has a current 
disability of diverticulosis and a presumption of exposure.  
The missing element is that of a medical nexus linking the 
diverticulosis to the veteran's exposure to herbicides.  As 
noted above, none of the treatment records contains an 
opinion as to the etiology of the disease and as such there 
is no medical nexus.  




The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of a November 2003 letter from the RO to 
him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in a November 2003 letter of 
the need to submit medical evidence of a relationship between 
the current disability and an injury, disease or event in 
service.  While the veteran is of the opinion that his 
diverticulosis is related to service, as a lay person, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder.  See Espiritu, supra. 

Internal Hemorrhoids

Internal hemorrhoids have been diagnosed by private 
colonoscopies and VA outpatient treatment examinations.  The 
remaining question, therefore, is whether there is evidence 
of an inservice occurrence of an injury or disease and 
medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.  
Alternatively, the veteran will be entitled to service 
connection if there is evidence of a medical nexus linking 
the internal hemorrhoids to exposure to an herbicidal agent.  

During the October 2004 RO hearing, the veteran asserted he 
was told in 1980 that he had internal hemorrhoids when he was 
seen for his prostate.  The service medical records reflect 
no complaints, treatment or diagnosis of internal 
hemorrhoids.  Service records do document treatment and 
diagnoses of prostatitis.  None of these records noted the 
presence of internal hemorrhoids.  Additionally, the October 
1987 examination performed in connection with the veteran's 
retirement from service noted no abnormalities with the anus 
or rectum.  The veteran denied a history of piles or rectal 
disease on the report of medical examination completed in 
October 1987.  




Nor is there any evidence of continuity of symptomatology.  
The first indication of internal hemorrhoids is the December 
2001 private endoscopy report (i.e. approximately 14 years 
after the veteran's separation from service).  The gap in 
evidence is negative evidence that tends to disprove the 
veteran's claim that he had an injury in service that 
resulted in a chronic disability or persistent symptoms. See 
Forshey, supra.  

Nor is there any competent medical evidence of a nexus.  None 
of the medical evidence of record contains an opinion as to 
the etiology of the internal hemorrhoids.  Rather, they 
reflect the complaints and treatment of the condition.

The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of a November 2003 letter from the RO to 
him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in a November 2003 letter of 
the need to submit medical evidence of a relationship between 
the current disability and an injury, disease or event in 
service.  While the veteran is of the opinion that his 
internal hemorrhoids are related to service, as a lay person, 
the veteran is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu, supra.

As with the other claims, the lack of any sort of medical 
nexus also precludes the veteran from a grant of service 
connection on a direct basis for exposure to herbicides.

Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection for internal 
hemorrhoids.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for GERD is denied.

Service connection for peptic ulcer disease is denied.

Service connection for diverticulosis is denied.

Service connection for hemorrhoids is denied.


REMAND

The veteran seeks an increased rating evaluation for 
bilateral sensorineural hearing loss.  Of record is an August 
2003 VA audiology test.  However, received subsequent to the 
August 2003 clinical study is an audiology consult at the VA 
medical center in January 2004, and further clinical 
documents generated by VA for hearing aid fittings and check 
ups.  

The Board  is without medical expertise to ascertain whether 
the January 2004 audiology consult, or any other evidence 
generated subsequent thereto, supports a higher disability 
rating for bilateral hearing loss.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Further, the record does not indicate whether the veteran was 
apprised of what evidence would substantiate his claim for an 
increased rating for bilateral hearing
loss in accordance with 38 U.S.C. § 5103(a).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Accordingly, the claim for an increased disability rating for 
bilateral hearing loss is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the 
following:  

1.  The RO/AMC will advise the veteran 
and through his representative of what 
evidence would substantiate his claim in 
accordance with the provisions of the 
VCAA.  Contemporaneous with this 
advisement, the RO should ascertain if 
the veteran has received any VA, non-VA, 
or other medical treatment for bilateral 
hearing loss that is not evidenced by the 
current record.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  After an appropriate period of time 
has elapsed or upon receipt of the 
veteran's response, the RO/AMC will cause 
the veteran's claims folder to be 
examined by a VA audiologist who will be 
requested to report as to whether the 
January 2004 treatment records, or any 
other subsequently received medical 
records, alters the clinical findings of 
August 2003 as to the disability rating 
as assigned under 38 C.F.R. §§ 4.85 and 
4.86.  If appropriate, the RO/AMC may 
direct any other clinical studies, 
including a new audiological test. 

3.  The RO/AMC should take such 
additional development action as it deems 
proper with respect to the claims, 
including the conduct of any other 
appropriate VA examinations, and follow 
any applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development, the RO/AMC 
should review and readjudicate the 
claims.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.).  If any such action does not 
resolve the claims, the RO/AMC shall 
issue the veteran a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded. See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


